Citation Nr: 1410741	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-37 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a lumbosacral spine strain.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression, an adjustment disorder and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to January 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which, in pertinent part, denied the Veteran's claim for an increased rating for a lumbosacral spine strain as well as a claim for service connection for depression.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2013 hearing (Central Office).  A hearing transcript has been associated with the Veteran's claims file.  In February 2014, the Veteran was provided with a copy of this hearing transcript, in accordance with her request at the hearing.

In November 2013, subsequent to the issuance of the September 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of her claims.  This evidence was accompanied by a waiver RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that it has recharacterized the claim for service connection for depression as a claim for service connection for an acquired psychiatric disorder to include depression, an adjustment disorder and rule-out PTSD so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for an increased rating for a lumbar spine disorder and service connection for an acquired psychiatric disorder so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Board notes that the Veteran was last afforded a VA examination in March 2009 in order to determine the current nature and severity of her lumbar spine disorder.  However, during her November 2013 hearing, the Veteran testified that her symptoms had worsened, specifically that her back pain had increased, that walking for long periods of time caused back pain and that she experienced bowel impairment.  As worsening symptomatology has been described since the Veteran's last VA examination, she should be afforded a new VA examination to determine the current nature and severity of her lumbar spine disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran has alleged suffering from an acquired psychiatric disorder as a result of her service.  Specifically, during her November 2013 hearing, she testified that she was sexually harassed and stalked during service.  Service treatment records reflect an assessment of a stress reaction in September 1985 following complaints of "nerves," mild insomnia and stress.  In addition, an October 1977 psychiatric consultation found that the Veteran had no psychiatric disorders and that she did not have a suicidal attempt prior to service.  The post-service treatment records reflect the diagnosis and treatment for a variety of psychiatric disorders, including depression, an adjustment disorder and rule-out PTSD.  The Veteran has not been afforded a VA examination to determine the etiology of her claimed acquired psychiatric disorder.  In light of the foregoing evidence, such an etiological opinion should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R.  § 3.159(c)(4) (2013).

The Board notes that the Veteran filed a claim seeking Vocational Rehabilitation services in November 2004.  During her November 2013 hearing, the Veteran testified that she had recently "attempted to" use Vocational Rehabilitation services but was informed that she had "graduated the program" in April 2009, suggesting that some services had been previously rendered.  However, the Veteran's VA Counseling, Evaluation and Rehabilitation Folder is not contained in the claims file.  On remand, these records should be associated with the claims file.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Washington, D.C.  Such records dated through December 2008 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Associate the Veteran's VA Counseling, Evaluation and Rehabilitation Folder with the Veteran's VA claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of her lumbosacral spine strain. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbosacral spine strain.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbosacral spine strain is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment and/or bilateral lower extremity radiculopathy as a result of her lumbosacral spine strain. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed acquired psychiatric disorder.  The examiner should identify all such disorders that have been present at any time since November 2006. 

b)  If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying its PTSD diagnosis and comment upon the link between the current symptomatology; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

c)  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, her honorable active duty service from January 1980 to January 2000.  The examiner should comment on the Veteran's complaints of "nerves," mild insomnia and stress, with an assessment of a stress reaction, in September 1985.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received after the September 2012 supplemental statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


